Case 2:18-cv-02641-CMR Document 132-1 Filed 08/21/20 Page 1 of 3




                   APPENDIX A
      Case 2:18-cv-02641-CMR Document 132-1 Filed 08/21/20 Page 2 of 3




This Document Relates to:                            Civil Action No.


Ahold USA, Inc., et al. v. Actavis Holdco U.S., 18-cv-02641
Inc., et al.


César Castillo, Inc., et al. v. Actavis Holdco       20-cv-00721
U.S., Inc., et al.


All Albuterol Direct Purchaser Actions               16-AL-27241


All Amitriptyline Direct Purchaser Actions           16-AM-27241


All Baclofen Direct Purchaser Actions                16-BC-27241


All Benazepril HCTZ Direct Purchaser                 16-BZ-27241
Actions


All Clobetasol Direct Purchaser Actions              16-CB-27241


All Clomipramine Direct Purchaser Actions            16-CM-27241


All Desonide Direct Purchaser Actions                16-DS-27241


All Digoxin Direct Purchaser Actions                 16-DG-27241


All Divalproex ER Direct Purchaser Actions           16-DV-27241


All Doxycycline Direct Purchaser Actions             16-DX-27241


All Econazole Direct Purchaser Actions               16-EC-27241


All Fluocinonide Direct Purchaser Actions            16-FL-27241


                                                 1
      Case 2:18-cv-02641-CMR Document 132-1 Filed 08/21/20 Page 3 of 3




All Glyburide Direct Purchaser Actions           16-GL-27241


All Levothyroxine Direct Purchaser Actions       16-LV-27241


All Lidocaine-Prilocaine Direct Purchaser        16-LD-27241
Actions


All Pravastatin Direct Purchaser Actions         16-PV-27241


All Propranolol Direct Purchaser Actions         16-PP-27241


All Ursodiol Direct Purchaser Actions            16-UR-27241




                                             2
